Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-18 were previously pending and subject to a non-final action dated 12July2021. In the response filed 27September2021, claims 1-6 and 11-13 were amended.  Claims 1-18 are currently pending and subject to the final action below.
Response to Arguments
Applicant’s Remarks, concerning the previous objection to claim 6 have been fully considered and are found persuasive as Applicant has amended the claims to overcome the rejection.
Applicant’s Remarks, concerning the previous rejection of claims 1-18 and under 35 U.S.C. 101 have been fully considered but are not found persuasive; and are further moot in view of the amended 35 U.S.C. 101 rejection.
	The applicant states in the remarks dated 09/27/2021, “A person of ordinary skill in the art would appreciate that computational fluid dynamic simulations, such as the recited first baseline run, second baseline run, and change run, require a processor comprising a memory, and cannot be performed in the human mind.” The computational fluid dynamics simulation can be performed in the mind. For example, people often in their mind consider the effects of a different folds of paper on the structure, aerodynamic properties and performance of a paper airplane. People are often in their mind capable of, via multiple trials of the aircrafts performance, determining which aspects of the performance of the paper airplane are the 



The applicant also argues in the same remarks dated 09/27/2021 “Independent claim 1 is directed to an improvement in the operation of a computer”. “For a claim reciting a judicial exception to be eligible, the additional elements (if any) in the claim must "transform the nature of the claim" into a patent-eligible application of the judicial exception”. The additional limitations do not transform the nature of the claim. The recited processor and memory are generic computer components. (MPEP 2106.05 iii. Mere automation of manual processes, such 
The applicant also argues in the same remarks dated 09/27/2021 that claim 1 is directed to “an improvement in the process for designing vehicles”. The MPEP states “For a claim reciting a judicial exception to be eligible, the additional elements (if any) in the claim must "transform the nature of the claim" into a patent-eligible application of the judicial exception”. The claim language receives data, performs analysis on the data, plots the data and compares it. The claim language does not actually include any claim language directed towards the argued practical application. There is no specific claim of a design for vehicles or claim language linking the analysis to a specific design improvement. Without such claim language the additional limitations do not transform the nature of the claim. If the Applicant amends the claims to specifically claim 

Applicant’s Remarks, concerning the previous rejection of claims 1-18 under 35 U.S.C. 103 have been fully considered but are moot in view of the amended rejection and references below.

Claim Interpretation
The addition of the word “automatically” to the claim language excludes only those embodiments where the method execution is explicitly halted before the step containing the “automatic” phrasing and awaits a specific instruction to perform the step containing the “automatic” phrasing. The inclusion of "automatically" does not likely overcome the references of record in the office action dated 07/12/2021. Additionally, MPEP 2114 (IV) states "When determining whether a computer-implemented functional claim would have been obvious, examiners should note that broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007) ("Accommodating a prior art mechanical device that accomplishes [a desired] goal to modern electronics would have been reasonably obvious to one of ordinary skill in designing children’s learning devices. Applying modern electronics to older mechanical devices has been 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., heat maps & scaler velocities) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, Webster’s dictionary (attached as office action appendix Webster_Dictrionary_Isoline) defines “isoline” as “a line on a map or chart along which there is a constant value (as of temperature or rainfall)”. The term iso line is being interpreted as any plotted/graphed result of the simulation which displays a function of two variables. Since claim does not include any heat map or scaler velocity language, the plotting does not have to occur on a heat map or be of a scaler velocity as claimed by the applicant in page 10 of the remarks dated 09/27/2021. The specification in paragraph 28 only claims that the heat maps may be annotated with iso lines, the specification does not require the isoline to be produced on a heat map. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim
falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites:
A computer-implemented method for evaluating computational fluid dynamic simulation results, the method comprising: 
“with a processor comprising a memory:
receiving a set of initial conditions;
 based on the set of initial conditions,
automatically performing a first baseline run and a second baseline run of a simulated area or volume containing a first vehicle body shape;
 based on the set of initial conditions, automatically performing a change run of the simulated area or volume containing a second vehicle body shape: and 
within the simulated area or volume: 
automatically plotting an iso line of the first baseline run and a corresponding iso line of the second baseline run; 
automatically plotting an iso line of the change run that corresponds to the iso line of the first baseline run and the iso line of the second baseline run; 
and automatically comparing the iso line of the change run to the iso line of the first baseline run and the iso line of the second baseline run”

The limitations of “automatically performing a first baseline run and a second baseline run of a simulated area or volume containing a first vehicle body shape; based on the set of initial conditions, automatically performing a change run of the simulated area or volume containing a second vehicle body shape: and” are abstract ideas because they are directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and read in light of the specification, the limitation of “performing a run” is figurative language to describe executing a mathematical model such as a CFD simulation in order to calculate airflow and drag characteristics without the need for wind tunnel testing of physical models, (Specification, [0002] lines 1-8). When performing calculations, certain parameters or constants can be set within a 
The limitations of “within the simulated area or volume: automatically plotting an iso line of the first baseline run and a corresponding iso line of the second baseline run; automatically plotting an iso line of the change run that corresponds to the iso line of the first baseline run and the iso line of the second baseline run; and automatically comparing the iso line of the change run to the iso line of the first baseline run and the iso line of the second baseline run”  are abstract ideas because they are directed to a mental process.	See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation may be performed by mentally plotting the results of the mathematical equations or using a piece of paper to plot the results, and comparing the results. Similar to collecting information, analyzing it, and display certain results, the limitations here are abstract ideas for covering mentally collecting results of a mathematical calculation, displaying them, and analyzing them by comparing the results. 


If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of designing a vehicle for manufacturing it, but, as drafted, the claim only compares results of a mathematical equation rather than using those results for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The first additional limitation of “with a processor comprising a memory:” is not significantly more because it merely instructs that the abstract idea be executed on generic computer components. MPEP 2106.05(f) states “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea 
The second additional limitation of “receiving a set of initial conditions; based on the set of initial conditions,” is not significantly more because it is considered well understood, routine, and conventional. The specification indicates that computational fluid dynamics is well understood in the background section, and that simulation software such as PowerFLOW is well known, (Specification [0003] line 3). This simulation software includes setting simulation conditions, such that the simulation conditions from run-to-run may be identical, (Specification, [0002] line 8).
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea. For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

The rejections for claims 2 & 3 are substantially the same as in the non-final office action dated 07/12/2021. 

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. Applying step 1, the preamble of claim 4 claims a method so this claim falls 
The claim recites:
“A computer-implemented method for evaluating computational fluid dynamic simulation results, the method comprising: 
providing a first vehicle body shape or portion of a vehicle body shape to be simulated; providing a set of initial conditions;
with a processor comprising a memory: 
automatically performing at least three baseline runs of a simulated area or volume containing the first vehicle body shape using the set of initial conditions;
automatically performing a change run of the simulated area or volume containing a second vehicle body shape using the set of initial conditions; and 
for each point within the simulated area or volume: automatically defining a mean expectation line of averages of an iso line from each of the at least three baseline runs, and plotting a confidence interval around the mean expectation line; automatically plotting an iso line of the change run that corresponds to the iso lines from each of the at least three baseline runs; and automatically comparing the iso line of the change run to the confidence interval.”
The limitations of “automatically performing at least three baseline runs of a simulated area or volume containing the first vehicle body shape using the set of initial conditions; automatically performing a change run of the simulated area or volume containing a second vehicle body shape using the set of initial conditions” are abstract ideas because they are 
The limitation of “for each point within the simulated area or volume: defining a mean expectation line of averages of an iso line from each of the at least three baseline runs” is an abstract idea because it is directed to a mathematical formula. See MPEP 2106.04(a)(2)(I)(B), example (iii) a formula for computing an alarm limit. As drafted and under a broadest reasonable interpretation the claim is defining a formula for a line as a line that connects points calculated by averaging each corresponding point from three baseline runs. Similar to a formula for computing an alarm limit being an abstract idea, a formula for defining a line is an abstract idea.
The limitations of “plotting a confidence interval around the mean expectation line; automatically plotting an iso line of the change run that corresponds to the iso lines from each of the at least three baseline runs; and automatically comparing the iso line of the change run to the confidence interval” are abstract ideas because they are directed to a 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites three additional limitations: 
providing a first vehicle body shape or portion of a vehicle body shape to be simulated;
providing a set of initial conditions;
with a processor comprising a memory:
Limitations “providing a first vehicle body shape or portion of a vehicle body shape to be simulated;” and “providing a set of initial conditions;” both fall within the category of insignificant extra-solution activity because they are mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the step of performing baseline runs and change runs are abstract ideas because they are mathematical calculations. Similar to obtaining information about transactions, merely obtaining input to perform an abstract idea does not add a meaningful limitation to the judicial exception. 

Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The first additional limitation of “providing a first vehicle body shape or portion of a vehicle body shape to be simulated; ” is not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that computational fluid dynamics is well understood in the background section, and that simulation software such as PowerFLOW is well known, (Specification [0003] line 3). The simulation software includes setting different vehicle body designs, (Specification, [0002] line 4). 
The second additional limitation of “providing a set of initial conditions;” is not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that computational fluid dynamics is well understood in the background 
The third limitation “with a processor comprising a memory:” is not significantly more because it merely instructs that the abstract idea be executed on generic computer components. MPEP 2106.05(f) states “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
For the foregoing reasons, claim 4 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
The rejections for claims 5 - 18 are substantially the same as in the non-final office action dated 07/12/2021
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4, 7-8, 10-11, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2020/0364388 (Umetani) in view of “Bayesian estimates of parameter variability in the k-e turbulence model” (Edeling).
Regarding claim 1:
Umetani distinctly discloses: 
“A computer-implemented method for evaluating computational fluid dynamic simulation results, the method comprising: with a processor comprising a memory:” ([0006] “Embodiments of the present application set forth a method for simulating a three-dimensional fluid flow.”, [0019] “FIG. 1 is a block diagram illustrating a computer system 100 configured to implement one or more aspects of the present invention”, [0020] “As shown, computer system 100 includes, without limitation, a central processing unit (CPU) 102 and a system memory”).

“receiving a set of initial conditions;” ([0062] lines 6-9, velocity neural network receives a shape S, incoming wind speed V_inifinity, the mass density, and viscosity)

“based on the set of initial conditions, automatically performing a first baseline run of a simulated area or volume containing a first vehicle body shape;” ([0062] “from these inputs, velocity neural network 330 computes
a velocity field”, [0003] “to improve aerodynamics of cars”);

“based on the set of initial conditions, automatically performing a change run of the simulated area or volume containing a second vehicle body shape;” ([0065] “complex neural network needed to predict fluid flow around design object 470”, [0065] “which is a transformation of design object 450”)

“and within the simulated area or volume:” ([0064] “design object 410 placed in Cartesian grid 405”)

“automatically plotting an iso line of the first baseline run” ([0062]“computational pipeline then generates velocity field visualization 345”).

“automatically plotting an iso line of the change run that corresponds to the iso line of the first baseline run” ([0065] “grid deforms from 445 to 465, which makes deformed gridpoint(s) 475 correspond to undeformed gridpoint(s) 455”, [0063] “FIG. 4 illustrates an example velocity flow 400 computed on a deforming grid by the parameterization application 230 of FIG. 2 compared to the velocity flow generated on a Cartesian grid”).

“and automatically comparing the iso line of the change run to the iso line of the first baseline run” (FIG. 4 illustrates an example velocity flow 400 computed on a deforming grid by the parameterization application 230 of FIG. 2 compared to the velocity flow generated on a Cartesian grid, [0063]).


automatically performing the second baseline run; 
automatically plotting a corresponding iso line of the second baseline run;
 automatically plotting an iso line of the change run that corresponds to the iso line of the second baseline run; 
automatically comparing the iso line of the change run to the iso line of the iso line of the second baseline run.

However, Edeling distinctly discloses:
automatically performing the second baseline run ([page 82 paragraph 4 lines 1-15] for flow case k, let THETA.sub.k_sup.50 propagate through the flow code for each of the 13 different flow cases, using equation (26)).

automatically plotting a corresponding iso line of the second baseline run ([page 82 paragraph 3 lines 1-3] construct a p-box as seen in FIG. 13, [page 82 paragraph 5 ln 1-3] using min and max equations (26)).

automatically plotting an iso line of the change run that corresponds to the iso line of the second baseline run ([page 92] as seen in FIG. 13, iso line from first and second baseline runs can be plotted to correspond to other data such as standard deviations of experimental data z_i+=3 SIGMA, and Umetani describes plotting an iso line of a change run corresponding to a baseline run above).

automatically comparing the iso line of the change run to the iso line of the iso line of the second baseline run ([page 93 paragraph 2 line 2] experimental data is plotted with the numerically calculated data in order to compare them, [Umetani 0063] rather than comparing with experimental data can compare change run data as seen in FIG. 4).
It would have been obvious to one skilled in the art before the effective filing date to combine
Umetani with Edeling because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system and method that teaches all of the claimed features except for certain steps as they apply to the second baseline reference. Edeling teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS, (Edeling, [page 73 paragraph 1 lines 6-7]). Edeling teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box, (Edeling, [page 82 paragraphs 2-5]). A person having skill in the art would have a reasonable expectation of successfully visualizing uncertainty of a non-deterministic phenomenon like turbulence in the system and method of Umetani by modifying the flow lines Umetani (see FIG. 4 of Umetani, [0063]) with the p-boxes and uncertainty bars of Edeling (see Figs. 13 and 14 of Edeling, [pages 92-93]. Therefore, it would have been obvious to combine Umetani with Edeling to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Regarding claim 4:

“A computer-implemented method for evaluating computational fluid dynamic simulation results, the method comprising:” ([0006] “Embodiments of the present application set forth a method for simulating a three-dimensional fluid flow.”, [0019] “FIG. 1 is a block diagram illustrating a computer system 100 configured to implement one or more aspects of the present invention”, [0020] “As shown, computer system 100 includes, without limitation, a central processing unit (CPU) 102 and a system memory”).

“providing a first vehicle body shape or portion of a vehicle body shape to be simulated;” ([0062 lines 6-9] velocity neural network receives a shape S, incoming wind speed V_inifinity, the mass density, and viscosity, [0003 line 19] “to improve the aerodynamics of cars”)
“providing a set of initial conditions;” ([0062 lines 6-9] velocity neural network receives a shape S, incoming wind speed V_inifinity, the mass density, and viscosity, [0003 line 19] “to improve the aerodynamics of cars”)

“with a processor comprising a memory:” ([0006] “Embodiments of the present application set forth a method for simulating a three-dimensional fluid flow.”, [0019] “FIG. 1 is a block diagram illustrating a computer system 100 configured to implement one or more aspects of the present invention”, [0020] “As shown, computer system 100 includes, without limitation, a central processing unit (CPU) 102 and a system memory”).

“automatically performing a change run of the simulated area or volume containing a second vehicle body shape using the set of initial conditions;” ([0065]; “complex neural network needed to predict fluid flow around design object 450 and design object 470”,  [0065] design object 470 is a transformation of design object 450);

“automatically plotting an iso line of the change run” ([0062] “The computational pipeline 300 then generates the velocity visualization 345”, [0065] “the grid deforms from deforming grid 445 to deforming grid 465. As a result, corresponding grid point 475 is still exterior to design object 470 with a density of 0 and a velocity that is equal or substantially equal to the velocity at grid point 455.”).

Umetani does not teach:
“automatically performing at least three baseline runs of a simulated area or volume containing the first vehicle body shape using the set of initial conditions;”
“and for each point within the simulated area or volume: automatically defining a mean expectation line of averages of an iso line from each of the at least three baseline runs,”
“and plotting a confidence interval around the mean expectation line;"
“automatically plotting an iso line of the change run that corresponds to the iso lines from each of the at least three baseline runs;”
“and automatically comparing the iso line of the change run to the confidence interval.”

However, Edeling distinctly discloses:
“automatically performing at least three baseline runs of a simulated area or volume containing the first vehicle body shape using the set of initial conditions;” ([page 82 paragraph 4 lines 1-15] for flow case k, let THETA.sub.k_sup.50 propagate through the flow code for each of the 13 different flow cases, using equation (26))

“and for each point within the simulated area or volume: automatically defining a mean expectation line of averages of an iso line from each of the at least three baseline runs,” ([0082 paragraph 5 line 3] numerical average is taken using equation (27))

“and plotting a confidence interval around the mean expectation line;" ([Page 86] mean velocity MU_u+ and 3 standard deviations are plotted in FIG. 5(a))

“automatically plotting an iso line of the change run that corresponds to the iso lines from each of the at least three baseline runs;” ([page 93] as seen in FIG.14, iso line from three baseline runs can be plotted to correspond to other data such as standard deviations of experimental data z_i+=3 SIGMA. Umetani describes plotting an iso line of a change run corresponding to a baseline run above.)

“and automatically comparing the iso line of the change run to the confidence interval.” ([page 93 paragraph 2 line 2] experimental data is plotted with the numerically calculated data in order to compare them, [Umetani 0063] rather than comparing with experimental data can compare change run data as seen in FIG. 4).

Umetani with Edeling because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Umetani discloses a system and method that teaches all of the claimed features except for certain steps as they apply to the second baseline reference. Edeling teaches that numerical predictions are prone to approximation errors due to modeling turbulence with RANS, (Edeling, [page 73 paragraph 1 lines 6-7]). Edeling teaches that this model inadequacy can be estimated by running 13 different models, and then representing the uncertainty between the results of the models with a probability box called a p-box, (Edeling, [page 82 paragraphs 2-5]). A person having skill in the art would have a reasonable expectation of successfully visualizing uncertainty of a non-deterministic phenomenon like turbulence in the system and method of Umetani by modifying the flow lines Umetani (see FIG. 4 of Umetani, [0063]) with the p-boxes and uncertainty bars of Edeling (see Figs. 13 and 14 of Edeling, [pages 92-93]. Therefore, it would have been obvious to combine Umetani with Edeling to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
 
The rejection for claim 7 is substantially the same as in the non-final office action dated 07/12/2021.
The rejection for claim 8 is substantially the same as in the non-final office action dated 07/12/2021.
The rejection for claim 10 is substantially the same as in the non-final office action dated 07/12/2021.

The rejection for claim 14 is substantially the same as in the non-final office action dated 07/12/2021.
The rejection for claim 15 is substantially the same as in the non-final office action dated 07/12/2021.
The rejection for claim 17 is substantially the same as in the non-final office action dated 07/12/2021.
The rejection for claim 18 is substantially the same as in the non-final office action dated 07/12/2021.

Claims 2-3, 5-6, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2020/0364388 (Umetani) in view of “Bayesian estimates of parameter variability in the k-e turbulence model” (Edeling) in further view of U.S. Pub. 2010/0318327 (Holden).

The rejection for claim 2 is substantially the same as in the non-final office action dated 07/12/2021. See also note above on interpretation of the “automatically” limitation. 
The rejection for claim 3 is substantially the same as in the non-final office action dated 07/12/2021. See also note above on interpretation of the “automatically” limitation. 
The rejection for claim 5 is substantially the same as in the non-final office action dated 07/12/2021. See also note above on interpretation of the “automatically” limitation. 

The rejection for claim 12 is substantially the same as in the non-final office action dated 07/12/2021. See also note above on interpretation of the “automatically” limitation. 
The rejection for claim 13 is substantially the same as in the non-final office action dated 07/12/2021. See also note above on interpretation of the “automatically” limitation.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2020/0364388 (Umetani) in view of “Bayesian estimates of parameter variability in the k-e turbulence model” (Edeling) in further view of “Application of Supervised Learning to Quantify Uncertainties in Turbulence and Combustion Modeling” (Tracey)
The rejection for claim 9 is substantially the same as in the non-final office action dated 07/12/2021.
The rejection for claim 16 is substantially the same as in the non-final office action dated 07/12/2021.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Asija whose telephone number is (571)272-4857. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/J.A./Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148